Citation Nr: 1629226	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-23 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for vascular blockage of the right leg.

2. Entitlement to a compensable initial disability rating for peripheral neuropathy of the lateral aspect of the right foot.

3. Entitlement to an effective date prior to December 11, 2006 for the grant of service connection for peripheral neuropathy of the lateral aspect of the right foot. 

4. Entitlement to a disability rating in excess of 30 percent for residuals of a through-and-through bullet wound of the right thigh.

5. Entitlement to a disability rating in excess of 10 percent for a scar on the plantar surface of the right foot.

6. Entitlement to a compensable disability rating for amputation of the left fifth toe.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007, February 2010, and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a June 2013 hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in September 2013 for further development.

In November 2015, the Veteran's representative requested a copy of the evidentiary record.  Due to the subsequent death of the Veteran and the Board's action below, the Board finds the request has been rendered moot.  See also April 2016 representative statement (stating he is closing his file on the Veteran).


FINDING OF FACT

On March 30, 2016, VA was notified by a relative of the Veteran that the Veteran died in March 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


